United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 27, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-20405
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ELENA GUTIERREZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-279-3
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Elena Gutierrez pleaded guilty to one charge of conspiracy

to transport aliens within the United States for financial gain.

She appeals her 24-month sentence and argues that the district

court gave insufficient notice of its intent to upwardly depart

at sentencing.    This issue is, as she concedes, reviewed for

plain error only due to her failure to object to the alleged

error in the district court.     See United States v. Jones, 444

F.3d 430, 433 (5th Cir. 2006).    Gutierrez has not shown that the

district court would have imposed a lesser sentence if she had

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-20405
                               -2-

received advance notice of its intent to depart.   Consequently,

she has failed to establish plain error.   See id. at 443.   The

judgment of the district court is AFFIRMED.